Dismissed and Memorandum Opinion filed October 16, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00887-CR
                                  NO. 14-12-00888-CR

                         JOSE ALFREDO BEJAR, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 23rd District Court
                              Brazoria County, Texas
                       Trial Court Cause Nos. 65831 & 65832


                  MEMORANDUM                       OPINION

      Written requests to dismiss the appeals, personally signed by appellant, have been
filed with this court. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s requests.

      Accordingly, we order the appeals dismissed. We direct the clerk of the court to
issue the mandates of the court immediately.

                                     PER CURIAM
Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).